JUDGMENT

PER CURIAM.
It is ORDERED, on the court’s own motion, that in light of the Supreme Court’s opinion in Boumediene v. Bush, — U.S. —, 128 S.Ct. 2229, 171 L.Ed.2d 41 (2008), the court’s judgment filed February 20, 2007, 476 F.3d 981, in the above-captioned consolidated cases be vacated. It is
FURTHER ORDERED AND ADJUDGED that these cases be remanded to the district court for further proceedings consistent with the Supreme Court’s opinion in Boumediene v. Bush. The Clerk is directed to issue the mandate forthwith.